Citation Nr: 0412670	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-00 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for paroxysmal atrial 
tachycardia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from April 19, 1971 to August 9, 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of November 1999 and September 2001 
rating decisions in which the RO denied entitlement to 
service connection for paroxysmal atrial tachycardia.  In 
October 2003, the Board remanded this case for additional 
development of the evidence.  The case has been returned to 
the Board for further appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for paroxysmal 
atrial tachycardia.  Upon review of the evidence, the Board 
finds that further development of the evidence is warranted.

On report of medical history in April 1971, the veteran 
provided a history of having a very seldom "spasm of the 
heart."  The examiner noted that since the age of 11, the 
veteran has had an occasional negative heart beat with 
negative EKG and no trouble for 4 years.  On entrance 
examination, the examiner noted a slow, regular heart rate 
and rhythm.  Examination of the heart reveled no objective 
findings.  The veteran was found physically qualified for 
induction into service.  In May 1971, the veteran complained 
of heart pain during exercise.  In June 1971, it was noted 
that the veteran had a history of paroxysmal atrial 
tachycardia documented in 1968 and that he underwent 
approximately 15 to 30 attacks during service.  The veteran's 
case was reviewed by a Medical Evaluation Board in July 1971 
and the Board recommended that the veteran be discharged from 
service with the diagnosis of paroxysmal atrial tachycardia, 
existing prior to enlistment, without service aggravation.    

Post-service, on VA examination in July 1999, the examiner 
noted that the veteran had a history of paroxysmal atrial 
tachycardia in service, however, there was no evidence of 
arrhythmia on physical examination.

In an October 2000 private medical treatment record the 
veteran was diagnosed with paroxysmal supraventricular 
tachycardia.  Medication to control the heart rate was 
recommended.    

In a July 2001 VA outpatient treatment record, it was noted 
that the veteran was being followed for paroxysmal 
supraventricular tachycardia.

Under the provisions of 38 U.S.C. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

When the RO considered the merits of the veteran's service 
connection claim in its November 1999 and September 2001 
rating decisions, it determined that the veteran's paroxysmal 
atrial tachycardia existed prior to service and concluded 
that the disability was not aggravated as a result of 
service.  At that time, 38 C.F.R. 
§ 3.304(b) stated that the presumption of sound condition 
could be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  In July 
2003, the VA General Counsel, in a precedent opinion, 
provided interpretation and direction concerning the 
requirements for rebutting the presumption of sound condition 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304. VAOPGCPREC 3-
03.  The General Counsel held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The General Counsel 
pointed out that under the language of the statute, VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service.  
The General Counsel held that a veteran is not required to 
show that the disease or injury increased in severity during 
service before VA's duty to show by clear and unmistakable 
evidence that the disease was not aggravated by service 
attaches.  The General Counsel held that 38 C.F.R. § 3.304(b) 
is invalid and should not be followed.  It is, therefore, 
necessary to remand the case to the RO for its determination 
of these matters with consideration of the General Counsel 
precedent opinion.

If the presumption of soundness is not rebutted, the next 
step is to determine whether service connection may be 
granted.  In order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 
12 Vet. App. 247, 253 (1999).  As to the first element, the 
record includes private and VA records indicating treatment 
for paroxysmal atrial tachycardia.  There is currently of 
record no medical opinion linking any current heart disorder 
to service or alternatively a finding of continuity of 
symptomatology or chronicity under 
38 C.F.R. § 3.303(b).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1. The RO should arrange for a VA 
examination of the veteran to determine 
the nature and etiology of any current 
cardiovascular disability.  All indicated 
studies should be performed. The examiner 
should be requested to review pertinent 
documents in the veteran's claim file and 
provide an opinion, with complete 
rationale, as to whether any paroxysmal 
atrial tachycardia permanently worsened 
in degree during service.  In addition, 
the examiner should provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not that any 
current paroxysmal atrial tachycardia is 
causally related to service or to any 
other incident of service. The claims 
file must be provided to the examiner for 
review of pertinent documents.

2. Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for paroxysmal atrial 
tachycardia.  In so doing, the RO should 
consider the presumption of sound 
condition at service entrance and make 
explicit findings as to whether there is 
clear and unmistakable evidence that 
paroxysmal atrial tachycardia existed 
prior to service and whether there is 
clear and unmistakable evidence that the 
disability was not aggravated by service.  
See 38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


